In an action to recover damages for personal injuries, the defendants James Sherman, Automation Transportation Corp., and Grocery Haulers of Delaware, Inc., s/h/a Grocery Haulers, Inc. and Grocery Haulers of Delaware, Inc., appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated November 4, 1999, which denied their motion to change the venue of the action from Kings County to Westchester County pursuant to CPLR 510 (3).
Ordered that the order is affirmed, with costs.
In connection with their motion for a change of venue, the defendants failed to establish that the witnesses for whose convenience the change was sought were willing to testify, and that those witnesses would in fact be inconvenienced in the event that the change was not granted (see, Schneider v Montalbano, 223 AD2d 586). The defendants accordingly failed to demonstrate their entitlement to relief pursuant to CPLR 510 (3) (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.